NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALDO BALTAZAR COREA,                            No.    18-70217

                Petitioner,                     Agency No. A077-093-171

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Aldo Baltazar Corea, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings and reissue its prior decision. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen and review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2016). We deny the petition for review.

      The BIA did not abuse its discretion in denying Corea’s motion to reopen

and reissue, where he did not show prejudice from any ineffective assistance of

counsel. See Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir. 2005) (to

prevail on an ineffective assistance of counsel claim, an alien must show he was

prejudiced by counsel’s performance; prejudice results when performance was so

inadequate that it may have affected the outcome of proceedings). Although Corea

contends he was deprived of his ability to petition this court for review of the

agency’s denial of relief, Corea has not explained how the agency erred in its

underlying denial of relief or why he is otherwise eligible for relief. See Rojas-

Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (failure to timely file an

appeal due to ineffective assistance of counsel creates a rebuttable presumption of

prejudice, but the alien must still show plausible grounds for relief).

      Because the prejudice determination is dispositive, we do not address

Corea’s contentions that his former counsel’s performance was deficient. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agency are not

required to decide issues unnecessary to the results they reach).

      Corea has not identified any legal error underlying the BIA’s denial of sua

sponte reopening. See Bonilla, 840 F.3d at 588 (court can review BIA decisions

denying sua sponte reopening only for the limited purpose of reviewing the


                                           2                                   18-70217
reasoning behind the decision for legal or constitutional error). Because Corea has

not shown the BIA’s ineffective assistance determination is flawed, he also has not

shown the BIA’s denial of sua sponte reopening, based on the same claim, is based

on a flawed legal premise.

      We do not address Corea’s contentions regarding equitable tolling of the

filing deadline, where the BIA addressed the merits of his motion. See Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the court’s review is limited to the

actual grounds relied upon by the BIA).

      PETITION FOR REVIEW DENIED.




                                          3                                   18-70217